DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on October 05, 2021 for application, title: “Effecting Initiation And Authorization Of Transactions Between Mobile Devices”.

Acknowledgements
The examiner for this application has changed.  Please indicate Examiner Hai Tran as the examiner of record in all future correspondences.

Status of the Claims
Claims 1-6 and 11-22 were pending.  By the 10/05/2021 Response, claims 1, 2, 6, and 19 have been amended, new claim 23 has been added, and no claim has been cancelled.  Accordingly, claims 1-6 and 11-23 remain pending in the application and have been examined.

Priority
This Application was filed on 04/10/2019 and is a 371 of PCT/AU2017/051099 filed on 10/11/2017 and claims the priority of Foreign Application AUSTRALIA 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 04/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/04/2022 is being considered by the examiner.  A copy of the PTOL-1449 form with the examiner’s initials is enclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Linde et al. (US Publication No. 2014/0064116 A1) (“hereinafter “Linde”).
With respect to Claim 1, A method comprising:
a first mobile device detecting a radio signal and an associated authorization request packet from a second mobile device over a Bluetooth Low Energy interface, the authorization request packet including a first data attribute comprising a unique identifier of the second mobile device, a second data attribute being a first predetermined RSSI data value, a third data attribute comprising transaction data, and a fourth data attribute being a second predetermined RSSI data value (see Linde, para. 19-20; Figure 1);
measuring by the first mobile device a received signal strength indicator (RSSIm) of the detected radio signal (see Linde, para. 25-26 “RSSI”);
storing by the first mobile device the measured RSSIm together with an associated time stamp in a historical data structure (see Linde, para. 32-34);
calculating by the first mobile device an average RSSI value (RSSlavg) by performing an averaging analysis on the RSSIm values in the historical data structure (see Linde, para. 40; Figure 4);
if RSSlavg does not meet or exceed the first predetermined RSSI data value, but RSSIavg meets or exceeds the second predetermined RSSI value, downloading a digital certificate of the second mobile device for storage to memory of the first mobile device without displaying a payment request on the display of the first mobile device and without forwarding an authorization request message to a payment server (see Linde, para. 40-41 “In various embodiments the proximity unit 260 may compare the RSSI values to a pair of per-zone threshold values, one high and one low for each zone.  The per-zone threshold values may be determined using any of a variety of statistical methods, for example”, 42-44; Figure 4);
if RSSIavg meets or exceeds the first predetermined RSSI data value, preparing a payment request for a user based on the transaction data, displaying the payment request on a display of the first mobile device, and in response to the user of the first mobile device accepting the payment request, generating by the first mobile device an authorization request message for forwarding from the first mobile device to a payment server (see Linde, para. 40-41 “In various embodiments the proximity unit 260 may compare the RSSI values to a pair of per-zone threshold values, one high and one low for each zone.  The per-zone threshold values may be determined using any of a variety of statistical methods, for example”, 42-44; Figure 4);
wherein the second predetermined RSSI value is less than the first predetermined RSSI value (see Linde, para. 41 “compare the RSSI values to a pair of per-zone threshold values, one high and one low for each zone”).
Linde does not explicitly disclose the limitation of “displaying or without displaying a payment request on a display of the first mobile device”, but it does disclose a display circuitry on the mobile device (see para. 28, 30; Figure 3/element 204).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Linde to include the display feature in order to provide information.  One of 

With respect to Claim 2, this claim is directed to the method which is implied by the method of claim 1.  Therefore, this claim is rejected under the same rationale provided in claim 1.

With respect to claim 19, this claim written in system form corresponds to claim 1 and has the same limitations and elements as that in claim 1.  Therefore, this claim is rejected under the same rationale provided in claim 1.

With respect to claim 23, Linde teaches the method of claim 1.
Linder further teaches wherein the authorization request message is sent from the mobile device to the second mobile device over the Bluetooth Low Energy interface and forwarded by the second mobile device to the payment server (see Linde, para. 18, 24; Figure 1).


Claims 3-6, 11-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Linde and in view of Patel et. al. (US Pub. No. 2015/0170136 A1) (hereinafter “Patel”).
With respect to claim 3, Linde teaches the invention as stated in claim 2.

One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the authorization request.

With respect to claim 4, Linde teaches the method as stated in claim 2.
Patel further teaches  wherein the transaction data is received separately from the authorization request packet (Patel, [0244] teaches some implementations, for example, the status flags 1108 (e.g., in packet 1100, FIG. 24A) include upload information indicator 1116, which indicates that the payment module is storing one or more interrupted transactions, and/or also includes transaction information (e.g., transaction information 1150, FIG. 24D) corresponding to the one or more incomplete transactions (e.g., an amount of the first transaction, a user ID, etc.). In some implementations, upload information indicator 1116 triggers the mobile device 150 to connect to payment module 100 immediately (e.g., if it has interrupted transaction information to be uploaded to the server 130). Alternatively, as described in greater detail below, the transaction information 1150 is generated and sent separately from the status flags 1108.). 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the authorization request.

With respect to claim 5, Linde teaches the method as stated in claim 2.

One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the payment request.

With respect to claim 6, Linde teaches the method as stated in claim 2. 
Patel further teaches further comprising determining if a payment certificate has previously been stored to a memory of the first mobile device, and if the payment certificate has not previously been stored to a memory of the first mobile device then the step of preparing the transaction data includes first downloading the payment certificate 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 for the purpose to allow the payment request.

With respect to claim 11, Linde teaches the method as stated in claim 2.
Patel further teaches wherein each of the first and second predetermined RSSI values is configurable via the second mobile device (Patel, [0072] teaches A mathematical computation that determines the RSSI threshold to determine when a user is in the authorization zone 104 and/or the payment zone 102. This computation can take into consideration numerous historical data points as well as transaction specific information such as which the mobile device 150 is being used, payment accepting unit 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to configure the predetermined RSSI values via the second mobile device.

With respect to claim 12, Linde teaches the method as stated in claim 2.
Patel further teaches  wherein the stored RSSIm values used in the averaging 35analysis each have a time stamp not older than a predetermined age (Patel, [0011] teaches After sending the first transaction information to the first mobile device, the method includes: deleting the stored first transaction information generated for the first transaction performed by the first user of the first mobile device in accordance with a determination that first acknowledgement information has been received from the first mobile device within a predetermined time period; and maintaining the stored first transaction information generated for the first transaction performed by the first user of 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a time stamp for the RSSIm values.

With respect to claim 13, Linde teaches the method as stated in claim 12. 
Patel further teaches wherein the predetermined age is between about 0.1 seconds and about 5 seconds (Patel, teaches when the user connects to a payment accepting unit 120, the mobile device 150 can send a communication to the payment accepting unit 120 for momentary display to the user on the display 122, 124 of the payment accepting unit 120. For example, the mobile device 150 can send a communication (e.g., "connected" or "Fred's Mobile Device Connected") to the payment accepting unit's display 122, 124 for a predetermined period of time (e.g., 1-3 seconds) so when the user is in payment zone 102, it is clear which payment accepting unit 120 the user is connected to prior to making a purchase (either in hands-free or manual mode), [0102] “moving average” and [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the 
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a predetermined age.

With respect to claim 14, Linde teaches the method as stated in claim 13. 
Patel further teaches wherein the predetermined age is between about 0.2 seconds and about 2 seconds (Patel, [0136] teaches the payment module 100 sends out a unique authorization code every X seconds (e.g., 100 ms, 200 ms, 500 ms, etc.). In some implementations, the unique authorization codes are randomly or pseudo-randomly generated numbers. In some implementations, the payment module 100 stores broadcasted authorization codes until a received authorization grant token matches one of the stored authorization codes. In some implementations, the payment module 100 stores broadcasted authorization codes for a predetermined amount of time (e.g., Y minutes) after which time an authorization code expires and is deleted, [0117] “for example, the strongest average RSSI takes priority. Preferably the queue is not a static measure of the RSSI but an averaged measure over the period of time in the queue. This compensates for a scenario in which a user may be walking around in the queue and then shows up at the payment accepting unit 120 just as the previous user is finishing. If another user was also in the payment zone 102 and stood there the entire time, but may have newer authorization, he could win out.”


With respect to claim 15, Linde teaches the method as stated in claim 2. 
Patel further teaches further comprising:
 	receiving a plurality of subsequent data packets from the second mobile device, each subsequent data packet being received at the first mobile device after receiving the 10authorisation request packet, and each subsequent data packet including the first and second attributes (Patel, FIG. 24A-24D teaches illustrates a block diagram of transaction information 1150 generated by the payment module 100 (e.g., in step 1204 of the process 1200 in FIG. 25A) in accordance with some implementations. In some implementations, the transaction information 1150 includes: a transaction ID 1152 for the respective transaction, a module ID 1154, a user ID 1156, (optionally) the authorization code 1158, transaction status information 1160, the transaction amount 1162, and other information 1164. [0244]); 
determining a received signal strength indicator (RSSIm) of the detected radio signal of each received subsequent data packet (Patel, [0071], FIG. 24A-24D.);
storing the RSSIm of each received subsequent data packet together with an 15associated time stamp of receipt of the respective subsequent data packet in the historic data structure (Patel, [0136]).
m of the detected radio signal of each received subsequent data packet.

With respect to claim 16, Linde teaches the method as stated in claim 2. 
Patel further teaches wherein if RSSIavg does not meet or exceed the first predetermined RSSI data value, then the calculating is performed again after a 20predetermined delay (Patel, [0158], [0097], [0106] teaches along with the threshold that is calculated (in the payment and/or the authorization zone(s)), a safety margin can be added to minimize scenarios in which a user is within range, but the mobile-device-to-machine payment processing system does not recognize it because the threshold may not have been reached. For example, if the calculated RSSI for an iPhone.TM. 5 on machine 4567 is -68 db, the mobile-device-to-machine payment processing system may add a safety margin of -5 db, and establish the threshold at -73 db. So when a user's phone is communicating with the adapter module 100 at an RSSI of -73 db or better, the mobile-device-to-machine payment processing system will allow the mobile device 150 to credit the payment accepting unit 120.).
One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to perform the calculation again after a predetermined delay.

With respect to claim 17, Linde teaches the method as stated in claim 16. 

One of ordinary skill in the art would have been motivated to incorporate the feature as taught by Patel in the method of claim 2 in order to provide a predetermined delay.

With respect to claim 18, Linde teaches the method as stated in claim 2. 
Patel further teaches wherein the number of stored RSSIm values used in the calculating is between 2 and 50 (Patel, [0102] teaches Using the historically logged RSSI data, the adapter module 100 calculates one of several "average" RSSI using various mathematical models. This "average" could be a traditional average, a moving average, a weighted average, a median, or other similar summary function. The adapter module 100 could pre-process the historical data before running the function, such as to eliminate top and bottom data points, suspect data points, etc.).
m values for calculation.

With respect to claim 20, this claim written in system form corresponds to claim 12 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 12.

With respect to claim 21, this claim written in system form corresponds to claim 13 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 13.

With respect to claim 22, this claim written in system form corresponds to claim 15 and has the same limitations and element.  Therefore, this claim is rejected under the same rationale provided in claims 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 11-23 filed on 10/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-6 and 11-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697